       Case 2:18-cv-06203-EEF-DMD Document 65 Filed 08/06/20 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

CHRISTOPHER HANSEN                                           *       CIVIL ACTION
                                                             *
VERSUS                                                       *       NO. 18-6203
                                                             *
ROGER THORPE                                                 *       SECTION “L” (3)
                                                             *

                                     ORDER & REASONS

           Pending before the Court is Defendant’s Motion to Dismiss for Lack of Subject Matter

Jurisdiction, R. Doc. 53. Plaintiff filed an opposition, R. Doc. 59, and Defendant filed a reply, R.

Doc. 64. Having considered the applicable law and the parties’ arguments, the Court now rules as

follows.

  I.    BACKGROUND

        This case arises from a confrontation that occurred between Plaintiff Christopher Hansen

and Defendant Roger Thorpe on June 23, 2017. R. Doc. 1 ¶ 5. Plaintiff contends that on that date,

while driving on Interstate 10 in New Orleans, Louisiana, he “maneuvered his vehicle around

Defendant’s vehicle in slow moving traffic.” R. Doc. 1 ¶ 5. Plaintiff alleges that he was instantly

verbally accosted by Defendant, who withdrew a firearm and fired at least two shots into Plaintiff’s

vehicle. R. Doc. 1 ¶ 6. Plaintiff explains that he then followed Defendant to identify the license

plate number of the vehicle. R. Doc. 1 ¶ 7. Both vehicles exited the interstate and Defendant pulled

over to the side of the road. R. Doc. 1 ¶ 7. Plaintiff allegedly pulled up behind Defendant and

called the police as Defendant exited his vehicle and approached Plaintiff with his firearm drawn.

R. Doc. 1 ¶ 8. Plaintiff alleges that Defendant threatened his life and demanded the Plaintiff give

him his cell phone. R. Doc. 1 ¶ 8. Plaintiff complied, and Defendant walked back to his vehicle

                                                 1
       Case 2:18-cv-06203-EEF-DMD Document 65 Filed 08/06/20 Page 2 of 11



with the cell phone. R. Doc. 1 ¶ 10. Plaintiff alleges that Defendant “verbally threatened to kill

Plaintiff if Plaintiff continued to follow Defendant.” R. Doc. 1 ¶ 11. Plaintiff reported the incident

to the police, and Defendant separately contacted the police and explained what had transpired. R.

Doc. 1 ¶ 13. The New Orleans Police Department accordingly arrested Defendant, who was

charged by the New Orleans District Attorney with discharging a firearm during a violent crime

and armed robbery with a firearm. R. Doc. 1 ¶ 14. Based on the foregoing allegations, Plaintiff

filed the instant lawsuit on June 22, 2018, seeking to recover damages for assault with a deadly

weapon and/or aggravated assault and intentional infliction of emotional distress.

        At the time the complaint was filed, Defendant’s case, State v. Roger Thorpe, Orleans

Criminal District Court, Case No. 538428, was pending. Accordingly, on November 1, 2018,

Defendant filed a motion to stay the proceedings pending resolution of the criminal case against

him. R. Doc. 10. The motion was granted over Plaintiff’s opposition. R. Doc. 15. The parties filed

a motion to extend the stay on March 29, 2018, explaining that Defendant’s criminal trial was set

for April 29, 2019. The order was granted, and the stay was extended to May 17, 2019. R. Doc.

23. The stay was lifted upon the resolution of the criminal proceeding and the case is now pending

before the Court.

 II.    PENDING MOTION

         Defendant has filed a motion to dismiss for lack of subject matter jurisdiction pursuant to

Federal Rule of Civil Procedure 12(b)(1). R. Doc. 53. Defendant argues that because the pleadings

do not make it facially apparent that the amount in controversy exceeds $75,000, the Court must

consider “summary judgment-type” evidence to determine whether the jurisdictional amount is

satisfied. Id. at 6. Specifically, Defendant argues Plaintiff’s discovery responses reveal that he

seeks only $465.76 in compensatory damages, $165.67 in special damages for the repair of his

                                                  2
      Case 2:18-cv-06203-EEF-DMD Document 65 Filed 08/06/20 Page 3 of 11



vehicle’s window, and $300 for therapy sessions. Id. at 6–7. Defendant contends that Plaintiff does

not seek lost wages or other compensatory damages, and that “Plaintiff’s claim for emotional

distress damages, in the absence of any physical injury, is insufficient to support a determination

that the amount in controversy meets the jurisdictional threshold,” especially in light of

comparable awards in cases involving severe depression and Post Traumatic Stress Disorder

(“PTSD”). Id. at 7. Further, Defendant argues Plaintiff’s complaint refers to the Civil Rights Act

of 1965, but that this claim does not confer federal question jurisdiction to the Court because

Plaintiff has not provided any corresponding facts to support the claim. Id. at 9–10.

         Plaintiff filed an opposition to Defendant’s motion in an untimely manner. R. Docs. 59,

60. In a supplemental explanation for the untimely filing, Plaintiff’s counsel indicates that the

fifteen-minute delay was due to technical difficulties caused by an internet outage. In light of the

minimal delay, the Court is prepared to excuse the untimely filing and consider the merits of the

opposition.

         In opposition, Plaintiff argues the specific facts regarding his mental state pleaded in the

complaint sufficiently permit the Court to conclude that his likely damages exceed $75,000. R.

Doc. 59 at 1. Even if the Court concludes that the amount in controversy is not facially apparent

and requires consideration of summary judgment-type evidence, Plaintiff avers a review of his

medical records and Fifth Circuit caselaw involving awards to plaintiffs suffering from PTSD

demonstrate that the amount in controversy is jurisdictionally sufficient. Plaintiff notes that he has

been treated for a wide variety of severe symptoms on multiple occasions and recently secured a

prescription for Venlafaxine and Trazodone for depression and insomnia. Id. at 7. Plaintiff also

cites his responses to interrogatories, in which he estimated his total damages at $550,000.00, a

sum which includes $50,000 in medical damages, $5,000 for damage to his vehicle, and $500,000

                                                  3
     Case 2:18-cv-06203-EEF-DMD Document 65 Filed 08/06/20 Page 4 of 11



for mental trauma. He notes that his medical damages are not nearly as high as he anticipated, and

indeed are almost non-existent, because he receives his treatment through the Veterans

Administration.

        Defendant has filed a reply, arguing that Plaintiff mischaraterizes the underlying incident

and proffering his own version of the events. R. Doc. 64. Defendant explains that the road rage

incident began when Plaintiff started tailgating Defendant’s vehicle, in which Defendant was

accompanied by his mother and wife. R. Doc. 64 at 2. Plaintiff allegedly cut Defendant off while

shouting at Defendant and making obscene hand gestures, and abruptly slammed on the brakes.

Defendant alleges he moved into the middle lane, rolled down the window, and asked Plaintiff

what was wrong with him. In response, Plaintiff shouted, flipped Defendant off, and “began trying

to ram [Defendant’s] car.” Id. at 2. Defendant alleges he reached for his firearm as Plaintiff

attempted to ram his vehicle a third time, and fired warning shots towards the ground and wheel

well of Plaintiff’s vehicle. Id. Defendant explains he fired another shot into the back window of

Plaintiff’s vehicle when Plaintiff attempted to ram Defendant’s vehicle a fourth time. Id. at 3.

Defendant alleges he fired the warning shots to protect his own safety as well as the safety of his

wife and mother. Id. Defendant explains he subsequently existed the interstate only to discover

that Plaintiff was following him. Defendant parked the vehicle and as he exited, he allegedly

observed what he believed to be a weapon in Plaintiff’s hand. Defendant alleges he realized it was

a cell phone, and not a weapon, upon moving closer to Plaintiff, and that he accordingly “kept his

firearm pointed toward the ground.” Id. Defendant denies ever pointing his firearm at Plaintiff.

While Defendant remained near Plaintiff’s vehicle, Plaintiff allegedly responded by “swinging his

phone at [Defendant’s] head and attempting to forcibly take the firearm” from Defendant. Id.

Fearful that the altercation would cause the gun to accidentally discharge, Defendant demanded

                                                4
       Case 2:18-cv-06203-EEF-DMD Document 65 Filed 08/06/20 Page 5 of 11



that Plaintiff hand over the phone, which he did. Id. Defendant alleges he warned Plaintiff not to

follow him and returned to his vehicle. Id. at 4.

III.    LAW & DISCUSSION

        A. Federal Rule of Civil Procedure 12(b)(1)

         Federal Rule of Civil Procedure 12(b)(1) governs challenges to a district court’s subject

matter jurisdiction. “A case is properly dismissed for lack of subject matter jurisdiction when the

court lacks the statutory or constitutional power to adjudicate the case.” Home Builders Ass'n of

Miss., Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998).

         “The standard of review applicable to motions to dismiss under Rule 12(b)(1) is similar

to that applicable to motions to dismiss under Rule 12(b)(6)” except that the Rule 12(b)(1) standard

permits the Court to consider a broader range of materials in considering its subject matter

jurisdiction over the cause(s) in the suit. Williams v. Wynne, 533 F.3d 360, 364–65 n. 2 (5th Cir.

2008). A district court may dismiss for lack of subject matter jurisdiction on any one of three bases:

“(1) the complaint alone; (2) the complaint supplemented by undisputed facts in the record; or (3)

the complaint supplemented by undisputed facts plus the court’s resolution of disputed facts.”

Clark v. Tarrant County, 798 F.2d 736, 741 (5th Cir. 1986). The plaintiff bears the burden of

proving subject matter jurisdiction by a preponderance of the evidence. Vantage Trailers, Inc. v.

Beall Corp., 567 F.3d 745, 748 (5th Cir. 2009) (citing New Orleans & Gulf Coast Ry. Co. v.

Barrois, 533 F.3d 321, 327 (5th Cir. 2008)).

        B. Discussion

         In this case, the relevant basis for jurisdiction is diversity jurisdiction under 28 U.S.C. §

1332. Diversity jurisdiction exists where there is complete diversity of citizenship and the amount

in controversy exceeds $75,000, exclusive of interests and costs. See 28 U.S.C. § 1332(a).

                                                    5
      Case 2:18-cv-06203-EEF-DMD Document 65 Filed 08/06/20 Page 6 of 11



Complete diversity “requires that all persons on one side of the controversy be citizens of different

states than all persons on the other side.” Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1079

(5th Cir. 2008) (citing McLaughlin v. Mississippi Power Co., 376 F.3d 344, 353 (5th Cir. 2004)).

           The parties do not dispute that diversity exists; accordingly, the only question is whether

the amount in controversy exceeds $75,000. “The amount in controversy is facially apparent when

the allegations of the complaint are sufficient to permit a calculation of likely damages exceeding

$75,000.” Mosing v. LaBarge, No. 6:16-CV-01776, 2017 WL 4273204, at *3 (W.D. La. May 24,

2017), report and recommendation adopted, No. CV 16-1776, 2017 WL 4248061 (W.D. La. Sept.

25, 2017). A jurisdictional amount is not facially apparent when it rests on “bare allegations of

jurisdictional facts,” Celestine v. Transwood, Inc., No. CIV.A. 10-771, 2011 WL 4565756, at *1

(M.D. La. Sept. 28, 2011), aff'd, 467 F. App'x 317 (5th Cir. 2012), or when the complaint contains

“detailed categorial descriptions of the damages sought” without “a description of the nature and

the extent of the injury” alleged sustained. Nelson v. Nationwide Mut. Ins. Co., 192 F. Supp. 2d

617, 619 (E.D. La. 2001); see also Dunomes v. Trinity Marine Prod., Inc., No. CIV.A. 14-1968,

2014 WL 7240158, at *4 (E.D. La. Dec. 19, 2014) (“When . . . the petition is vague regarding the

types of injuries incurred and any future problems resulting from the incident, ‘the court must

conclude that it was not “facially apparent” that the amount of damages would exceed $75,000.’”

(quoting Broadway v. Wal–Mart Stores, No. 00–1893, 2000 WL 1560167, at *2 (E.D. La. Oct. 18,

2000))).

           In this case, Plaintiff’s complaint demands damages for lost wages, past and future and/or

impairment of power to earn money, physical pain, emotional distress and humiliation, and past

and future medical expenses, in addition to punitive damages. R. Doc. 1. In addition to this detailed

categorical description of damages sought, Plaintiff’s complaint identifies, with specificity, the

                                                   6
      Case 2:18-cv-06203-EEF-DMD Document 65 Filed 08/06/20 Page 7 of 11



nature and extent of the injuries he allegedly sustained. Specifically, he contends that as a result of

the altercation with Defendant on Interstate 10, which involved Defendant shooting into his vehicle

multiple times and subsequently brandishing a firearm in Plaintiff’s face while threatening to kill

Plaintiff, he suffered, and will continue to suffer “great embarrassment, humiliation and mental

and physical anguish.” Id. ¶ 20, 28. In addition, Plaintiff alleges the incident caused him to suffer

“a breakup of his family and divorce from his former wife” and required an “inpatient psychiatric

admission during the 2017-2018 holidays,” as he suffered from “suicide ideations.” Id. ¶ 21, 22.

Plaintiff avers he “suffered and continues to suffer post traumatic stress disorder and is actively

treating for same.” Id. ¶ 23. Although the Court recognizes that Defendant has painted a

remarkable different version the events giving rise to Plaintiff’s alleged injury, the Court does not

resolve factual discrepancies at this juncture.

           Contrary to Defendant’s assertion that Plaintiff has only alleged “mere categorical

descriptions of damages,” Plaintiff has alleged a number of specific injuries for which he seeks to

recover and supports those injuries by explaining the facts of the underlying incident, which

involved verbal threats to his life and the discharge of a deadly weapon in his proximity. Although

physical injuries are not alleged, Plaintiff’s mental injuries are clearly defined and apparently

ongoing. They are not “bare and conclusory allegations with no explanation.” Dorries v. Harrah's

Shreveport/Bossier City Holding Co., No. CIV.A. 05-0844, 2006 WL 3095654, at *3 (W.D. La.

Oct. 30, 2006). However, the types of damages for which Plaintiff seeks to recover are inherently

speculative and difficult to quantify. Because Plaintiff has not alleged severe physical injuries or

other types of damages that would allow the Court to better understand the value of Plaintiff’s

claims, the Court concludes that it is not facially apparent that the amount in controversy exceeds

$75,000.

                                                  7
      Case 2:18-cv-06203-EEF-DMD Document 65 Filed 08/06/20 Page 8 of 11



        Because it is not facially apparent that the jurisdictional amount is satisfied, Plaintiff must

introduce summary judgment-type evidence to establish the jurisdictional amount. In this analysis,

the Court may consider evidence obtained through discovery as well as “evidence of comparable

cases and verdicts.” Daigle v. Borden Chem., Inc., No. CIV.A. 03-2100, 2003 WL 22671726, at

*2 (E.D. La. Nov. 7, 2003).

        First, Plaintiff’s responses to Defendant’s interrogatories reveal that he seeks $500,000 in

damages related to the “[m]ental trauma from being shot at.” R. Doc. 53-2 at 9. Plaintiff also seeks

$50,000 in medical expenses and $5,000 to repair damage to his vehicle, although he has

subsequently conceded that these amounts are greater than the actual expenses incurred. Id. The

Court recognizes that typically, a plaintiff’s responses to interrogatories are relevant to a motion

to remand in which the interrogatory answers rebut the plaintiff’s assertion that the amount in

controversy is not satisfied. Here, however, Plaintiff’s answer remains relevant to the amount in

controversy as it reveals that the overwhelming majority of Plaintiff’s claim stems from the mental

anguish he has allegedly suffered as a result of this incident, not from the cost of medical treatment

or the cost to repair his vehicle. Nelson v. Nationwide Mut. Ins. Co., 192 F. Supp. 2d 617, 620

(E.D. La. 2001) (concluding that an interrogatory answer revealing that plaintiff sought $250,000

in general damages was sufficient summary judgment-type evidence to establish the requisite

jurisdictional amount).

        The fact that Plaintiff’s mental trauma eclipses any other damages in this case is supported

by Plaintiff’s medical records. Plaintiff has attached to his opposition a certified copy of medical

records from Katryna High Twilbeck LPC, who diagnosed Plaintiff with PTSD two weeks after

the incident. R. Doc. 59-1. Additional medical records from the VA hospital reveal that Plaintiff

received treatment for severe anxiety and depression from December 2017 to January 2018. R.

                                                  8
      Case 2:18-cv-06203-EEF-DMD Document 65 Filed 08/06/20 Page 9 of 11



Docs. 59-3; 39-4. These VA records include entries from as recently as June 5, 2020, referencing

the road range incident and indicating a number of “active problems” such as panic disorder,

insomnia, pain disorder with psychological factor, generalized anxiety disorder, and major

depressive disorder. R. Doc. 59-4 at 4. The records also reflect that Plaintiff’s treatment is ongoing

and that he will “require continued care with periodic evaluations.” Id. at 6. These records, in

addition to Plaintiff’s allegation that he suffered a “a breakup of his family and divorce,” R. Doc.

1 ¶ 21, indicate that Plaintiff’s mental condition is severe and ongoing. The fact that he has not

incurred significant expenses related to his treatment is irrelevant, as he seeks to recover for the

potentially lifelong mental trauma the incident caused, not compensation for the out of pocket cost

of treatment.

        Additionally, the Court recognizes that “PTSD damages claims can vary widely and larger

awards are often tied to bodily injury.” Lewis v. Team Indus. Servs., Inc., No. CIV.A. 15-807, 2015

WL 4397144, at *2 (E.D. La. July 13, 2015) (finding that the jurisdictional minimum was met in

part because plaintiff “exhibits severe symptoms of PTSD”). Although it is true that courts

typically refrain from awarding large sums to compensate victims of emotional distress in the

absence of physical injury, allegations of physical injury are not required to successfully maintain

a claim based on mental anguish or emotional distress. Louisiana courts have allowed mental

anguish claims to proceed without correlated physical injury when there exists “the especial

likelihood of genuine and serious mental distress, arising from . . . special circumstances, which

serves as a guarantee that the claim is not spurious.” Jones v. Unknown Employees of Kerrville

Bus Line, 281 F. App'x 386, 388 (5th Cir. 2008); see also Gale v. Town of Como, No.

209CV00169MPMDAS, 2012 WL 12885081, at *5 (N.D. Miss. May 24, 2012), aff'd sub nom.

Gale v. Town of Como, Miss., 523 F. App'x 267 (5th Cir. 2013) (recognizing that “[d]amages of

                                                  9
     Case 2:18-cv-06203-EEF-DMD Document 65 Filed 08/06/20 Page 10 of 11



this nature are, no doubt, difficult to quantify with any precision,” and affirming $50,000 jury

verdict for emotional distress based on racial discrimination); Sierra v. Am. Alternative Ins. Corp.,

2013-1808 (La. App. 1 Cir. 6/18/14), 147 So. 3d 1125, 1129 (holding that plaintiffs could recover

for emotional harm arising from witnessing the destruction of and subsequent displacement from

their home, because the resulting distress was “not merely the result of the usual upset, worry, or

anxiety attendant to property damage”).

        The Court concludes this is one of those special situations where a claim for emotional

distress can exist absent any physical injuries. Plaintiff was allegedly shot at twice, in broad

daylight on a routinely frequented highway. The bullets entered his vehicle, lodging themselves in

his headrest. Following the shooting, he was allegedly held at gunpoint by Defendant, who verbally

threatened his life. Cf. Jones, 281 F. App'x at 387 (finding that emotional distress claims did not

meet the amount in controversy in part because there was no suggestion that Plaintiff “feared for

his life or safety”). Moreover, Plaintiff has demonstrated that the incident had profound and far-

reaching effects on his mental and emotional health, resulting in periodic psychiatric treatment,

suicidal ideations, and the destruction of his marriage.

        Further, there is at least some support for sizable jury awards in similar cases. For

example, in Dubuy v. Luse, the Court considered a reasonable award for mental anguish caused by

the plaintiff’s co-worker, who on three different occasions vandalized plaintiff’s vehicle by

puncturing the tires with nails and screws. 44,441 (La. App. 2 Cir. 7/15/09), 17 So. 3d 425, 427.

Characterizing the defendant’s behavior as “criminal, egregious, diabolically mysterious, and

(potentially) deadly,” the district court awarded $150,000 to the plaintiff whose vehicle was

vandalized and $75,000 to her husband and children. Id. at 427. On appeal, the court reduced

plaintiff’s damages to $50,000, concluding that this was the maximum sum a reasonable jury could

                                                 10
      Case 2:18-cv-06203-EEF-DMD Document 65 Filed 08/06/20 Page 11 of 11



have awarded despite the evidence that defendant’s actions had a “profound and negative effect”

on plaintiff. Id. at 429. Although Defendant urges the Court to read Dubuy as proof that Plaintiff’s

injuries cannot trigger the jurisdictional amount, the Court disagrees. The immediately life-

threatening nature of the underlying incident in the instant case, which allegedly involved verbal

threats as well as the discharge of a firearm near Plaintiff’s head, and the ongoing nature of his

severe emotional injuries, distinguish the case from Dubuy and allow the Court to conclude, at

least in this preliminary stage, that a reasonable jury could conceivably award Plaintiff more than

$75,000. Accordingly, diversity jurisdiction exists and the matter is properly before the Court.

IV.    CONCLUSION

       Based on the foregoing,

       IT IS ORDERED that Defendant’s Motion to Dismiss, R. Doc. 53, is DENIED.

       New Orleans, Louisiana this 6th day of August, 2020.



                                                              _____________________________
                                                                       Eldon E. Fallon
                                                                 United States District Judge




                                                11
